Citation Nr: 0817115	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2007, the veteran appeared at a videoconference 
hearing at the RO before the undersigned Law Judge.

This mater is remanded to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

At his November 2007 hearing, the veteran testified that he 
received treatment for his PTSD on a bi-weekly basis from the 
Caribou VAMC.  While his representative indicated that he 
would attempt to obtain these records, the identified records 
have not been associated with the claims folder.  The veteran 
also reported that he had been involved with the VA 
vocational rehabilitation program.  It also appears that 
these records have not been associated with the claims 
folder.  

VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder copies of all treatment records of 
the veteran from the Caribou VAMC from 
2004 to the present.  

2.  Obtain the veteran's VA Vocational 
Rehabilitation and counseling folders and 
associate these documents with the claims 
folder.  

3.  If after obtaining the above 
treatment records, additional development 
is deemed necessary, to include a VA 
examination, it should so be performed.  

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

